Citation Nr: 1311610	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  06-17 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to higher initial schedular ratings for residuals of a low back injury with degenerative joint disease (DJD), evaluated as 10 percent disabling prior to February 20, 2007, and as 20 percent disabling thereafter.  

2.  Entitlement to higher initial schedular ratings for residuals of a right wrist injury, evaluated as noncompensably disabling prior to February 20, 2007, and as 10 percent disabling thereafter.  

3.  Entitlement to a higher initial schedular rating for postoperative residuals of a right hip fracture with open reduction and internal fixation and with degenerative arthritis, evaluated as 10 percent disabling.  

4.  Entitlement to higher initial schedular ratings for status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain, evaluated as 10 percent disabling prior to June 1, 2010, 30 percent from June 1, 2010 to February 22, 2012, and 10 percent from February 23, 2010. 

5.  Entitlement to an initial schedular rating in excess of 20 percent for instability of status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain, effective June 1, 2010.   

6.  Entitlement to an extra-schedular evaluation for a low back injury with DJD, 
residuals of a right wrist injury, postoperative residuals of a right hip fracture with open reduction and internal fixation and with degenerative arthritis, status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain, and instability of status-post meniscectomy of the right knee. 

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

 The Veteran served in the Louisiana Army National Guard but he had recognized active service from February 1982 to June 1982; from December 1990 to April 1991; from December 1991 to April 1992; from January 1997 to December 1999; and from January to May 2000.  The Veteran's service in the Louisiana Army National Guard ended in December 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in relevant part, granted the claims for service connection for residuals of a low back injury with DJD and assigned a 10 percent evaluation; residuals of a right wrist injury and assigned a noncompensable disability rating; postoperative residuals of a right hip fracture with open reduction and internal fixation and assigned a 10 percent evaluation; and residuals of a right knee injury and assigned a noncompensable evaluation. 

In a May 2006 rating decision, the RO increased the disability evaluation for the right knee disability to 10 percent disabling, effective January 29, 2004 (date of receipt of the original claim for service connection).  In an October 2008 rating decision, the RO, in part, increased the disability evaluation for service-connected low back disorder from 10 percent to 20 percent disabling effective February 20, 2007 (date of VA rating examination) and also increased the disability evaluation for service-connected residuals of a right wrist injury to 10 percent disabling, effective February 20, 2007 (date of VA rating examination).  In March 2012, the RO, inter alia, increased the disability evaluation for service-connected right knee disorder to 30 percent disabling effective June 1, 2010 (date of VA rating examination), and decreased the evaluation to 10 percent disabling effective February 23, 2012 (date of VA rating examination); and also granted a separate evaluation for right knee instability and assigned a 20 percent evaluation effective June 1, 2010.  Since the RO did not assign the maximum disability ratings possible, the appeals for higher disability evaluations remain before the Board.  

In September 2010, the Board remanded the matters currently on appeal for further development which has been completed, and the case has been returned to the Board for appellate consideration.

In the September 2010 action, the Board also remanded the issues of service connection for depression and an initial compensable rating for a surgical scar of the right hip for additional development.  During the pendency of the appeal, in the March 2012 rating decision, the RO granted service connection for a mood disorder and assigned a 50 percent disability evaluation effective October 31, 2005.  As this represents a full grant of benefits sought as to the claim for service connection and the Veteran has not disagreed with the effective dates or disability evaluations assigned, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  With regard to the claim for an initial compensable rating for a surgical scar of the right hip, the Board notes that pursuant to its remand directives, the RO issued a statement of the case in March 2012.  However, the Veteran has not perfect his appeal by filing a VA Form 9, Appeal to Board of Veterans' Appeals, or similar document.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a) the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Therefore, this issue is not before the Board.

The Board also notes that the RO issued an unappealed rating decision concerning the TDIU claim in October 2008.  While the Veteran did not initiate an appeal as to the denial of TDIU, the Board is cognizant of the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  In view of this holding, and given the particular facts of this case, the Board finds that the TDIU claim remains part of the claim for benefits for the underlying disabilities and must be included on appeal.  Id. at 454.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed
the voluminous documents in both the paper claims file and the electronic claims file in rendering this decision.

For reasons described below, the Board has found the evidence of record sufficient to address the question of whether increased schedular ratings are warranted for the service-connected a low back injury with DJD, residuals of a right wrist injury, postoperative residuals of a right hip fracture with open reduction and internal fixation and with degenerative arthritis, status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain, and instability of status-post meniscectomy of the right knee; but additional development is needed as to the question of whether extra-schedular evaluations are warranted.  That matter, and the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 20, 2007, the Veteran's low back injury with DJD had been manifested by limitation of flexion to 90 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or productive of any incapacitating episodes.

2.  Beginning February 20, 2007, the Veteran's low back injury with DJD has been manifested by decreased range of motion but not by unfavorable ankylosis of the entire thoracolumbar spine or productive of any incapacitating episodes. 

3.  Beginning September 11, 2006, the Veteran demonstrated right lower extremity neurological symptoms manifested by impaired sensation and absent right knee jerk. 

4.  Prior to February 20, 2007, the Veteran's residuals of a right wrist injury were manifested by subjective complaints of mild swelling but not by palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees. 

5.  Beginning February 20, 2007, the Veteran has been in receipt of the maximum schedular evaluation for residuals of a right wrist injury based upon limitation of motion, and he has not demonstrated ankylosis of that joint. 

6.  The Veteran's postoperative residuals of a right hip fracture has been manifested by pain and soreness but not by limitation of flexion of the thigh at the hip to 30 degrees or limitation of abduction of the thigh with motion lost beyond 10 degrees.  

7.  Prior to June 1, 2010, the Veteran's status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain were manifested by nearly full range of motion. 

8.  From June 1, 2010 to February 22, 2012, the Veteran was in receipt of the maximum schedular evaluation for limitation of flexion for his status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain, and he did not demonstrate extension limited to 30 degrees.  

9.  Beginning February 23, 2012, the Veteran's status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain have not been manifested by flexion limited to 45 degrees or less or flexion limited to 10 degrees or more. 

10.  From January 29, 2004, to May 31, 2010, the Veteran's subjective complaints of right knee instability and giving way were commensurate with mild instability.

11.  Beginning June 1, 2010, the Veteran's subjective and clinical manifestations of the right knee were commensurate with moderate instability.

CONCLUSIONS OF LAW

1.  Prior to February 20, 2007, the criteria for a schedular evaluation in excess of 10 percent for service-connected low back injury with DJD were not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7la, Diagnostic Codes 5003, 5010, 5242, 5243 (2012).

2.  Beginning February 20, 2007, the criteria for a schedular evaluation in excess of 20 percent for service-connected low back injury with DJD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5242, 5243 (2012).

3.  Beginning September 11, 2006, the criteria for a separate 10 percent schedular evaluation, but not higher, for right lower extremity radiculopathy are met.  38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2012).

4.  Prior to February 20, 2007, the criteria for an initial compensable schedular evaluation for the Veteran's residuals of a right wrist injury were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7la, Diagnostic Code 5215 (2012).

 5.  Beginning February 20, 2007, the criteria for a schedular evaluation in excess of 10 percent for the Veteran's residuals of a right wrist injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).

6.  The criteria for an initial schedular evaluation in excess of 10 percent for postoperative residuals of a right hip fracture with open reduction and internal fixation and with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5010, 5252, 5253 (2012).

7.  Prior to June 1, 2010, the criteria for an initial schedular evaluation in excess of 10 percent for status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2012).

8.  From June 1, 2010 to February 22, 2012, the criteria for a schedular evaluation in excess of 30 percent for status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain were not met.  38 U.S.C.A. §§ 1155, 5107(West 2002); 38C.F.R §§ 3.l02, 3.159, 4.l, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2012).

9.  Beginning February 23, 2012, the criteria for a schedular evaluation in excess of 10 percent for status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2012).

10.  From January 29, 2004, to May 31, 2010, the criteria for a 10 percent schedular evaluation, but not higher, for instability of status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5l03A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.7la, Diagnostic Code 5257 (2012).

11.  Beginning June 1, 2010, the criteria for a schedular evaluation in excess of 20 percent for instability of status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.7la, Diagnostic Code 5257 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in September 2010.  As to the matters currently on appeal, the Board specifically instructed the RO/Appeals Management Center (AMC) to provide the Veteran with orthopedic examinations and to readjudicate the claims.  Subsequently, the Veteran was afforded examinations for his disabilities in February 2012, and his claims were readjudicated in a March 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in February 2004, prior to the December 2004 rating decision, and in February 2006 and April 2010 letters the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2012).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2010 letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in various supplemental statements of the case, most recently dated in March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).

Since these claims are the appeals of initial ratings, fully satisfactory notices were delivered after the claims were adjudicated.  However, the RO subsequently
readjudicated the claims based on all the evidence in various supplemental statements of the case, most recently issued in March 2012.  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to ascertain whether the criteria for increased schedular evaluations have been met. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in February 2012.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2012); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2012).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will, thus, consider entitlement to "staged ratings" in this case.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2012).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may
be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2012).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

The Board has evaluated the Veteran's disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012).

Low Back Disability

The Veteran essentially contends that his low back injury with DJD is more disabling than contemplated by the 10 percent evaluation assigned prior to February 20, 2007, and 20 percent evaluation assigned thereafter.

Pursuant to Fenderson, the Board notes that in this case the RO has already staged the service-connected low back disability in assigning the various evaluations.  The Board will consider whether further staged ratings are appropriate.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine) (2012).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher
evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes:

Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent);

Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent);

Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent);

Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2012).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.7la, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2012).  See also 38 C.F.R. § 4.71a, Plate V (2012).

Prior to February 20, 2007

As noted above, the Veteran's low back injury with DJD has been evaluated as 10 percent disabling for the period prior to February 20, 2007.

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The October 2004 VA examiner specifically indicated that, although the Veteran must rest during a flare-up, he had not been ordered any bed rest by a physician due to incapacitating back pain.  Therefore, there is no evidence of any incapacitating episodes as contemplated by the rating criteria, and certainly none lasting at least two weeks. See id.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations (which will be discussed below).

Turning first to the orthopedic manifestations, the Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

The October 2004 VA examination report showed that the Veteran had a normal curvature of the spine, an upright posture, steady gait with a slight limp, central head position, and no asymmetry in appearance.  Range of motion of the lumbar spine was forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The spine was not painful on palpation or with motion; and there was no tenderness, muscle spasm, guarding, or localized tenderness resulting in an abnormal spine contour.  Based on the evidence, forward flexion of the thoracolumbar spine was greater than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than
120 degrees reflected, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the criteria for a higher 20 percent evaluation have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  The October 2004 VA examiner indicated that the Veteran was able to perform repetitive movement without any change in range of motion, and there was no additional limitation of range of motion as a result of pain, fatigue, weakness, or lack of endurance.  The Veteran reported that during a flare-up he rested until his pain improved, or he took medicine and the pain improved within 30 minutes to an hour.  The Board finds that the 10 percent evaluation during this period adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his lumbar spine disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In summary, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the Veteran's service-connected low back injury with DJD prior to February 20, 2007.  The Veteran's symptoms remained constant and as such staged ratings are not warranted during this period.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).

Beginning February 20, 2007

As noted above, the Veteran's low back injury with DJD has been evaluated as 20 percent disabling for the period beginning February 20, 2007.

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 40 percent evaluation for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The February 2007 VA examination report showed that the Veteran did not have any bed rest orders from a doctor.  Likewise, the February 2012 VA examiner indicated that the Veteran did not have any incapacitating episodes in the last 12 months.  Therefore, there is no
evidence of any incapacitating episodes as contemplated by the rating criteria, and certainly none lasting at least four weeks.  See id.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations (which will be discussed in below).

Turning first to the orthopedic manifestations, the Board notes that for a higher rating of 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).  On VA examination in February 2007, the Veteran demonstrated flexion from 0 to 40 degrees with pain beginning at 10 degrees and ending at 40 degrees, extension from 0 to 10 degrees with pain beginning at 0 degrees and ending at 10 degrees, bilateral lateral flexion from 0 to 10 degrees with pain beginning at 0 degrees and ending at 10 degrees, and bilateral lateral rotation from 0 to 20 degrees with pain beginning at 10 percent and ending at 20 degrees.  The examiner noted that there was no thoracolumbar spine ankylosis.  A December 2010 VA treatment record noted full range of motion of the lumbar spine.  Most recently, on VA examination in February 2012, the Veteran demonstrated forward flexion to 40 degrees with pain beginning at 15 degrees and ending at 35 degrees, extension to 15 degrees with pain beginning at 10 degrees and ending at 15 degrees, right lateral flexion to 15 degrees with pain beginning at 15 degrees, left lateral flexion to 25 degrees with pain beginning at 25 degrees, and bilateral lateral rotation to 25 degrees with pain beginning at 25 degrees.  Although the Veteran has demonstrated reduced flexion, he has not demonstrated flexion to 30 degrees or less.  Furthermore, he has not been shown to have favorable ankylosis of the entire thoracolumbar spine since he was able to flex and extend.  Therefore, the criteria for a higher 40 percent evaluation have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

As to consideration under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012), the February 2007 VA examiner noted that although there was pain after repetitive use, there was no additional loss of motion on such use.  In February 2012, the VA examiner found that the Veteran was able to perform repetitive-use testing after three repetitions with the following results: forward flexion to 40 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  The examiner indicated that the Veteran did not have additional limitation in range of
motion of the thoracolumbar spine following repetitive-use testing, but there was functional loss/impairment due to less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The Board finds that the current 20 percent evaluation during this period adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his lumbar spine disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In summary, the Board finds that an evaluation in excess of the current 20 percent rating is not warranted for the orthopedic manifestations of the Veteran's service-connected low back injury with DJD for the period beginning February 20, 2007.  The Veteran's symptoms remained constant and as such staged ratings are not warranted during this period.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).

Neurological Manifestations

Turning to the neurological manifestations, the Board notes that in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2012).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).

The October 2004 VA examiner noted that sensory evaluation, to include segments, were normal and intact.  During motor evaluation, there were no signs of muscle atrophy, and the Veteran demonstrated good tone and equal strength bilaterally. Reflex evaluation showed patella was 2+, Achilles tendon was 2+ bilaterally, and Lasegue's sign was negative bilaterally.  The Veteran also denied any bowel or bladder complaints.

A September 11, 2006 VA treatment record noted that the Veteran complained of low back pain which radiated into the anterior right thigh.  He denied paresthesias, paresis, change of sensation, or change in bowel habits.  On evaluation, the clinician noted point tenderness over the lumbosacral spine with diminished reflexes on the right patellar and ankle jerk but intact on the left side.

The February 2007 examination report included a detailed evaluation.  Following motor evaluation, the examiner noted these results: hip flexion (left: 5/5 (active movement against full resistance), right: 4/5 (active movement against some resistance)), hip extension (left: 5/5, right: 4/5), knee extension (left: 5/5, right: 4/5), ankle dorsiflexion (left: 5/5, right: 4/5), ankle plantar flexion (left: 5/5, right: 4/5), and great toe extension (left: 5/5, right: 5/5).  The examiner found that muscle tone was normal and there was no muscle atrophy. Sensory evaluation of the lower extremities demonstrated the following: vibration (left: 2/2 (normal), right 1/2 (impaired)), pain/pinprick (left: 2/2, right 1/2), light touch (left: 2/2, right 1/2), and position sense (left: 2/2, right 2/2).  It was noted that there was no other abnormal sensation in the left extremity but as to the right extremity there was decreased sensation in the lateral thigh, calf, foot, and sole, and L5 nerve root change.  On reflex evaluation, the abdominal area was normal, knee jerk and ankle jerk were absent, and plantar flexion (Babinski) was normal bilaterally.  Also, Lasegue's sign was negative.

VA treatment records are replete with the Veteran's complaints of back pain.  In July 2007, the Veteran had lower back pain and muscle spasms.  In January 2010, the Veteran complained of occasional mild back ache and the clinician indicated that there was no spasm, tenderness, or inflammation.  An assessment of chronic low back pain was noted.  A January 2012 VA treatment record showed that the Veteran's complained of back pain without radiation or incontinence.  On evaluation, the clinician noted that there was no tenderness of palpation, straight leg lift was negative, and there were no spasms of the lumbosacral spine.

The February 2012 VA examination report showed that muscle strength testing resulted in the following: hip flexion (left: 5/5 (active movement against full resistance), right: 4/5 (active movement against some resistance)), knee extension (left: 5/5, right: 4/5). ankle dorsiflexion (left: 5/5, right: 5/5), ankle plantar flexion (left: 5/5, right: 5/5), and great toe extension (left: 5/5, right: 5/5).  There was no
muscle atrophy.  On reflex evaluation, right knee was absent and left knee was normal, and the ankle was normal bilaterally.  On sensory evaluation, all of the lower extremities were normal.  Although straight leg raising was positive bilaterally possibly suggesting radiculopathy, the examiner specifically indicated the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Additionally, the Veteran did not have any other neurological abnormalities or findings related to the thoracolumbar spine.  

Based on the evidence, and affording the Veteran all benefit of the doubt, the Board finds that the Veteran is entitled to a separate evaluation for his neurological symptoms in his right lower extremity as of September 11, 2006.  Beginning that time, the evidence showed some mild neurological deficits.  Although the February 2012 VA examiner indicated that there were no symptoms of radiculopathy, the Board notes that beginning September 11, 2006, the Veteran demonstrated deceased/impaired sensation and L5 nerve root change and impaired reflexes in the right lower extremity.  

In light of the clinical findings, the Board concludes that the neurological abnormalities approximate no more than mild incomplete paralysis of the sciatic nerve and a 10 percent evaluation is warranted for the right extremity under Diagnostic Code 8520 beginning September 11, 2006.  A rating in excess of 10 percent is not warranted as the evidence does not show moderate incomplete paralysis at any time during the appeal.  With respect to the left lower extremity, the evidence of record does not indicate any neurological complaints or symptoms in the left lower extremity warranting a separate evaluation.

In summary, the Board finds that a 10 percent evaluation is warranted for the right lower extremity beginning September 11, 2006.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Residuals of Right Wrist Injury

The Veteran essentially contends that his residuals of a right wrist injury are more disabling than contemplated by the noncompensable evaluation prior to February 20, 2007, and 10 percent evaluation thereafter.

Pursuant to Fenderson, the Board notes that in this case the RO has already staged the service-connected residuals of a right wrist injury by assigning a  noncompensable evaluation prior to February 20, 2007, and a 10 percent evaluation thereafter.  The Board will consider whether further staged ratings are appropriate.

The Veteran's residuals of right wrist injury have been evaluated under Diagnostic Code 5299-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2012).

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist. Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major and minor wrist. Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major and minor wrist.  38 C.F.R. § 4.7la, Diagnostic Code 5215 (2012).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R.	§ 4.7la.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to45 degrees.  38 C.F.R. § 4.71, Plate I (2012).

Prior to February 20, 2007

As noted above, the Veteran's residuals of a right wrist injury have been evaluated as non-compensable for the period prior February 20, 2007.

On VA examination in October 2004, the Veteran reported decreased strength in the right wrist and soreness when he picked up anything very heavy, and indicated that he could only lift 25 to 30 pounds.  He denied any redness, heat, or stiffness, but endorsed mild swelling.  He no longer used a brace.

On evaluation, the Veteran demonstrated right wrist dorsiflexion to 70 degrees, right wrist palmar flexion to 80 degrees, right radial deviation to 20 degrees, and right ulnar deviation to 45 degrees, without any change in range of motion after
repetitive movements.  The Veteran did not complain of pain, stiffness, increased fatigability, or lack of endurance.  X-ray of the right wrist was normal.

Based on the record, the Board finds that an initial compensable evaluation for the Veteran's right wrist disability is not warranted.  The Veteran has not demonstrated limitation of palmar flexion in line with the forearm, or limitation of dorsiflexion to less than 15 degrees in the right wrist to warrant a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).  Indeed, the medical evidence of record shows that the Veteran had full range of motion of his right wrist, and other than reported mild swelling and soreness, evaluation of the wrist was normal. Therefore, an increased initial rating for right wrist disability is not warranted.

The Board has also considered whether a higher disability evaluation is warranted due to functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the October 2004 VA examination report noted that there was no change in range of motion after repetitive movements.  Thus, the Board finds that any symptoms associated with the Veteran's disability are encompassed in the current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).

In summary, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected residuals of a right wrist injury prior to February 20, 2007.  The Veteran's symptoms remained constant and as such staged ratings are not warranted during this period.  See supra Fenderson v. West, 12 Vet. App. 119 (1999).

Beginning February 20, 2007

Beginning February 20, 2007, the Veteran's residuals of a right wrist injury have been evaluated as 10 percent disabling.

On VA examination in February 2007, the Veteran demonstrated right wrist ulnar deviation from 0 to 45 degrees with pain throughout the entire range of motion, radial deviation from 0 to 20 degrees with pain throughout the entire range of motion, dorsiflexion from 0 to 60 degrees with pain from 20 to 60 degrees, and palmar flexion from 0 to 50 degrees with pain from 20 to 50 degrees.  There was no additional loss of motion on repetitive use.  The examiner noted that the Veteran
had full painless range of motion of all fingers and thumbs of the right hand.  A diagnosis of healed contusion of right wrist was given.

Most recently on VA examination in February 2012, the Veteran reported increased weakness during twisting actions or attempting to carry objects that required two hands and of his wrist giving way under such conditions.  The Veteran also complained of periodic numbness in the right wrist, especially when carrying objects.  On range of motion testing, right wrist palmar flexion was to 80 degrees or greater without evidence of painful motion, and dorsiflexion/extension was to 70 degrees or greater without evidence of painful motion.  The Veteran was able to perform repetitive-use testing after three repetitions, and range of motion remained the same after such testing.  The examiner specifically observed that there was no additional limitation in range of motion after repetitive-use testing, and there was no functional loss and/or functional impairment of the wrist.  There was tenderness/pain on palpation of the joint; however, muscle strength in flexion and extension was normal, and there was no joint ankylosis.

At the outset, the Board notes that the Veteran is already in receipt of the maximum 10 percent evaluation allowable under Diagnostic Code 5215 for limitation of motion of the right wrist.  Therefore, this code would not assist the Veteran in obtaining a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).

A higher rating is available under 38 C.F.R. § 4.71a, Diagnostic Code 5214; however, that provision requires the presence of ankylosis, a manifestation not present in the Veteran's case.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  As the Veteran has demonstrated range of motion in the right wrist, a higher evaluation is not warranted for under Diagnostic Code 5214.

Furthermore, in considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5228 (limitation of motion of the thumb), 5229 (limitation of motion of the index or long finger), 5230 (limitation of motion of the ring or little finger), and 5307 (flexion of wrist and fingers) are not applicable because the medical evidence does not show that the Veteran has any of those
conditions.  Specifically, none of the VA examination reports demonstrate any objective finding of limitation of motion of the individual fingers.

The Board has also considered whether a higher disability evaluation is warranted due to functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, none of the evidence has demonstrated additional limitation in range of motion after repetitive-use testing, or any functional loss and/or functional impairment of the wrist.  Thus, the Board finds that any symptoms associated with the Veteran's disability are encompassed in the current evaluation. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).

In summary, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected residuals of a right wrist injury beginning February 20, 2007.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Residuals of Right Hip Fracture

The Veteran essentially contends that his postoperative residuals of a right hip fracture with open reduction and internal fixation and with degenerative arthritis is more disabling than contemplated by the current 10 percent evaluation.

Since the initial grant of service connection, the Veteran's right hip disability has been assigned a 10 percent rating.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will thus consider entitlement to "staged ratings" in this case.

The Veteran's right hip disability has been evaluated under Diagnostic Codes 5252-5010.  As noted above, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).

Diagnostic Code 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees.  38 C.F.R. § 4.7la, Diagnostic Code 5252 (2012).

Related to that code is Diagnostic Code 5253 which addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the
thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2012).  When there is limitation of abduction and motion lost beyond 10 degrees, then a 20 percent rating is assigned. Id.

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2012).

As previously outlined, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2012).

On VA examination in October 2004, the Veteran reported right hip pain and decreased endurance in the right leg and hip for which he took Tylenol and used alcohol rubs.  He denied any dislocation of the right hip. On physical evaluation, the Veteran demonstrated right hip flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees,
and internal rotation to 40 degrees.  There was no change in range of motion with repetitive movements and the Veteran did not complain of hip pain during range of motion testing.  There were no signs of stiffness.  An x-ray report noted an impression of post-internal fixation of the hip in good position.  Diagnoses of status-post right hip fracture with chronic pain and stable status post right hip fracture with open reduction and internal fixation were noted.

The February 2007 VA examination report noted the following range of motion of the right hip: hip flexion to 100 degrees with pain beginning at 60 degrees and ending at 100 degrees, extension to 20 degrees with pain beginning at 0 degrees and ending at 20 degrees, adduction to 20 degrees with pain beginning at 10 degrees and ending at 20 degrees, abduction to 30 degrees with pain beginning at 10 degrees and ending at 30 degrees, and internal rotation to 30 degrees with pain beginning at 10 degrees and ending at 30 degrees.  For each motion, there was no additional limitation of motion on repetitive use.  An x-ray report showed no acute fracture, dislocation, or bony destructive lesion.  There was a side plate and telescoping screw in the right hip with no appreciable change from September 2004.

On examination in February 2012, the VA examiner noted that there was increased pain in the right hip following prolonged immobility.  Pain was described as a persistent soreness and upon standing there was an unrelenting stabbing pain.  The right hip disorder, along with the right knee disorder, affected ambulation.  The Veteran endorsed flare-ups which resulted in an increased limping gait and difficulty moving during ambulation or following immobility secondary to stiffness/pain.

Range of motion was noted as follows: right hip flexion to 110 degrees with pain beginning at 90 degrees, extension to 0 degrees without objective evidence of painful motion, adduction was not limited such that the Veteran could not cross his legs, abduction was not lost beyond 10 degrees, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive use testing times three with the following resultant range of motion: flexion to 105, extension to 0 degrees, adduction was not limited such that the Veteran could not cross his legs, abduction was not lost beyond 10 degrees, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.

The Veteran also had the following additional functional loss/functional impairment: less movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; pain on movement; instability of station; disturbance of location; and interference with sitting, standing, and/or weight bearing.  Additionally, localized tenderness/pain to palpation of the right hip was noted.  On muscle strength testing, the Veteran demonstrated active movement against some resistance in flexion, abduction, and extension.

The examiner found that there was no ankylosis, but indicated that there was leg length discrepancy as the right leg measured 67 cm and the left leg measured 70 cm. As a result of his hip surgery, the Veteran's right leg was shorter than his left leg, and he had chronic pain with limited range of motion and an antalgic gait.  It was further noted that the Veteran used a cane on a regular basis and a walker on occasion for his knee, back, and hip disorders.  Referring to imaging studies, the examiner indicated that there was no degenerative or traumatic arthritis in the right knee.  

Based upon these measurements, the Board finds that the Veteran is not entitled to a higher rating for his right hip disability.  Specifically, he does not have limitation of flexion of the thigh at the hip to 30 degrees, or limitation of abduction of the thigh with motion lost beyond 10 degrees, as is required for a 20 percent rating under either Diagnostic Code 5252 or Diagnostic Code 5253.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253 (2012).

The Board has considered the Veteran's disability under other potentially applicable diagnostic codes for a higher rating.  Diagnostic Code 5250 requires ankylosis of the hip, which is not shown as he has demonstrated the ability to flex, extend, adduct, abduct, and rotate; and is therefore inapplicable in this case.  38 C.F.R. 
§ 4.7la, Diagnostic Code 5250 (2012).  Diagnostic Code 5251 provides a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2012).  However, since the Veteran is already in receipt of 10 percent and extension is not limited to 5 degrees, a higher rating is not available under Diagnostic Code 5251.  Id.  Furthermore, Diagnostic Codes 5254 (flail joint of the hip) and 5255 (impairment of the femur) are not applicable in this instance, as the medical evidence does not show that the Veteran has either of these conditions.  3 8 C.F.R. § 4.71a, Diagnostic Codes 5254, 5255 (2012).  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  There is no evidence of functional loss due to pain which would warrant a higher rating.  While the Veteran demonstrated additional functional impairment due to pain and pain on repeated use, the range of motion does not approximate the criteria for a higher rating under the hip code.  As such, the Board finds that the currently assigned 10 percent evaluation appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected right hip disability.

Furthermore, the Board notes that the Veteran has been shown to have a scar on the right hip.  However, as noted in the Introduction, he has not perfected an appeal of the issue of an increased evaluation for the right hip scar.  Therefore, the Board will not address the scar at this time.

In summary, the Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's right hip disorder was more than 10 percent disabling.  He is accordingly not entitled to receive a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Right Knee Disorder

The Veteran contends that his status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain is more disabling than contemplated by the current evaluations: 10 percent disabling prior to June 1, 2010, 30 percent from June 1, 2010, to February 22, 2012, and 10 percent from February 23, 2010.  He also asserts that his knee disorder is more disabling than reflected in the separate 20 percent evaluation assigned effective June 1, 2010, for instability.

Pursuant to Fenderson, the Board notes that in this case the RO has already staged the service-connected status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain in assigning the various evaluations as outlined above.   The Board will consider whether
further staged ratings are appropriate.  

The Veteran's right knee disorder has been evaluated under Diagnostic Codes 5010-5261.  See supra 38 C.F.R. §§ 4.27; 4.71a, Diagnostic Code 5010 (2012). 

Diagnostic Code 5261 provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

Related to that code is Diagnostic Code 5260, which provides that limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2012).

Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint. See VAOPGCPREC 9- 2004.

Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).

The Veteran's right knee disability has been also been evaluated under Diagnostic Code 5257 for evaluation for other impairment of the knee, to include recurrent subluxation or lateral instability: 30 percent for severe, 20 percent for moderate, and 10 percent for slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

With respect to potential application of other criteria, the evidence does not support an award for an increased rating for the right knee under Diagnostic Code 5256 for
ankylosis of the knee; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2012).

Prior to June 1, 2010

The Veteran's right knee disorder was evaluated as 10 percent disabling for the period prior to June 1, 2010.

The October 2004 VA examination report showed that he had instability in the right knee and decreased endurance in the right leg.  He was only able to walk a mile in one hour and 15 minute intervals, and rated daily pain as an eight to nine.  He used Tylenol, alcohol rubs, a cane, and a right knee brace.  He indicated that the right knee gave way and he had fallen about twice a week without his knee brace. On evaluation, range of motion of the right knee was 0 to 140 degrees without a change on repetitive movements.  There was no swelling or signs of instability, and the Veteran wore an Ace bandage and knee brace.  An x-ray showed mild degenerative changes in the right knee.  Diagnoses of status-post right knee injury with chronic pain and impaired function were noted.

An August 2005 VA treatment record noted that the Veteran complained of falling frequently after sitting for prolonged periods of time and described laxity in the right knee.  He wore a brace with medial and lateral stabilizers, walked with a limp, and used a cane.  The clinician indicated that while there was no swelling and range of motion was intact, there was mild crepitus.  An assessment of patellofemoral syndrome was noted.  In October 2005, the Veteran complained again of falling frequently due to his leg giving away.  VA treatment records dated in September 2006 noted that the Veteran's knee gave way frequently, he fell often, and he used a cane and rolling walker.  It was also noted that his right knee locked at times, range of motion was intact, and there was no swelling.  An assessment of right knee instability was given.

On VA examination in February 2007, the Veteran complained of right knee pain and giving way, but without a history of dislocation or repeat operation.  He rated the pain in the right knee at a level five lasting hours.  Range of motion testing
revealed flexion to 120 degrees with pain beginning at 100 degrees and ending at 120 degrees, and extension to 0 degrees with no pain noted.  There was no additional limitation of motion on repetitive use.  The examiner noted that while there were clicks or snaps, grinding, patellar abnormality (subpatellar tenderness), mild swelling of the bursa, there were no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, instability, or meniscus abnormality.  An x-ray report showed mild degenerative arthritis in the right knee.  

A February 2007 VA treatment record noted that the Veteran had an unstable knee and that he was to continue use of a walker and knee brace.  In November 2007, the Veteran complained of right knee pain and instability knee for which he wore a brace and used a rolling walker.  It was noted that he had constant throbbing and aching right knee pain which worsened with standing.  Impressions of chronic right knee and leg pain, status-post arthroscopy, and degenerative joint disease were noted.

In November 2007, a physical therapy consultation report noted that knee range of motion was limited but no measurements were reported.

In August 2008, the Veteran's right knee was noted to be positive for crepitus and tenderness at the anterior joint line with pain free full range of motion.  There was no tenderness with patellofemoral compression, negative anterior drawer, and negative Lachman's test.  An assessment of pain in the right knee and treatment with injection of depo, lidocaine, and marcaine were noted.

In December 2008, it was noted that the Veteran's right knee pain had recurred after his initial injury in 2002 with instability, his symptoms having worsened in the last year.  He reported daily knee pain especially if standing more than 30 minutes and falling due to his knee giving out under him one to two times a week.  He wore an ACL brace, which reduced but did not eliminate the falls.  The clinician observed that the Veteran walked with a straight knee, and demonstrated full range of motion without pain when non-weight bearing.  There was pain on patellofemoral compression but more severe and more localized pain at the medial joint line, just posterior to the MCL.  There was no cruciate dysfunction, effusion, or malalignment.  An impression of torn medial meniscus of the right knee and treatment by injection with cortisone and marcaine were noted.

VA treatment records dated in March 2009 noted that right knee range of motion was limited but did not provide actual measurements.  The Veteran used a knee brace.  A June 2009 VA treatment record reflected that the Veteran had full range of motion in the right knee and was entirely pain free without tenderness or swelling in the right lower extremity.

The Board has considered the evidence of record but finds that entitlement to a rating in excess of 10 percent for service-connected right knee disorder for the period prior to June 1, 2010, is not warranted.  Higher evaluations are warranted based on more severe limitation of motion under Diagnostic Codes 5260 and 5261. The Board has considered these diagnostic codes; however, the Veteran's limitation of motion does not closely approximate the level of functional impairment warranted by compensable evaluations under these criteria.  As noted above, when actual measurements were reported, the Veteran had either full or nearly full range of motion.  Thus, flexion has not been limited to anywhere near 45 degrees or less, such that a compensable evaluation would be assigned under Diagnostic Code 5260. In addition, given that extension has not been limited to 10 degrees or more, a compensable evaluation under Diagnostic Code 5261 is also not warranted.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); Deluca v. Brown, 8 Vet. App. 202 (1995).  However, there was no additional limitation of motion on repetitive testing.  Therefore, a higher evaluation is not warranted.

The Board notes that the Veteran has been granted a separate evaluation for instability, but not effective until June 1, 2010.  The Board notes that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  Based on the Veteran's subjective complaints of instability and giving out, the Board finds that the Veteran is entitled to a separate 10 percent evaluation for instability as of the date of service connection for the right knee disorder, January 29, 2004.  He is not entitled to a higher evaluation because his clinical evaluations have been largely negative for any symptoms of instability, and he has not demonstrated symptoms commensurate with moderate instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2012).  

In summary, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the Veteran's right knee disorder prior to June 1, 2010, but he is entitled to a 10 percent evaluation for instability beginning January 29, 2004.   See Fenderson v. West, 12 Vet. App. 119 (1999).

From June 1, 2010, to February 22, 2012

The Veteran's right knee disorder has been evaluated as 30 percent disabling for this time frame.

The June 2010 VA right knee examination report showed that the Veteran indicated pain, weakness, giving way, and on weight bearing at 30 degrees of flexion and stepping on the knee with pain at a level five and shook.  He reported falling three times a week, and not being able to kneel, squat, or climb.  He treated his disorder by taking medication, bracing, resting, and limiting his activity.  The Veteran endorsed giving way, instability, pain, stiffness, and weakness; but denied deformity, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, or an effect on the motion of the joint.  He indicated weekly moderate flare-ups lasting one to two days; these episodes were precipitated by prolonged standing and were alleviated by rest.  The Veteran's impression was that on repeated standing and walking, he had pain and about 20 degrees of loss of flexion.  Additionally, the Veteran denied constitutional symptoms and incapacitating episodes of arthritis, and indicated that his standing limitation was more than one hour but less than three hours and functional limitation on walking was an inability to walk more than a few yards.  He denied the use of assistive devices.

On physical evaluation, the examiner observed an antalgic gait but no other evidence of abnormal weight bearing, loss of a bone or part of a bone, dislocation, or inflammatory arthritis.  There was tenderness, instability, weakness, guarding of motion, three scope scars which were non-tender, crepitation, clicks/snaps, and grinding.  There were no bumps consistent with Osgood-Schlatters disease, mass behind the knee, effusion, dislocation, surgically absent meniscus, or evidence of a tear.  As to instability, there was moderate medial/lateral instability. Anterior/posterior cruciate ligament stability in 30 degrees and 90 degrees of flexion was normal, medial/lateral collateral ligament stability in neutral position was abnormal with 8 mm medial, medial/lateral collateral ligament stability in 30 degrees flexion was abnormal with 8 mm medial, patellar abnormality with subpatellar tenderness, and meniscus abnormality.  There was no locking, effusion, dislocation, or evidence of a tear.  Additionally, while McMurray's test was negative, there was a tender medial joint, moderate swelling of the bursa, and mild pain on patella displacement.

Range of motion was from -20 to 100 degrees.  On repetitive motion testing, there was objective evidence of pain but no additional limitations.  An x-ray report was
normal showing mild patella superior spurring.  A diagnosis of chronic right knee strain with post-operative partial medial meniscectomy and instability, with mild DJD, was noted.  

A July 2010 VA treatment record noted the Veteran's complaints of infrapatellar pain in the right knee, which he described as knife-like.  On evaluation, the clinician found well-localized tenderness at the medial aspect of the patella tendon at its attachment to the patella.  There was no effusion, limitation of motion, ligamentous dysfunction, or joint line tenderness.  A diagnosis of patellar tendonitis of the right knee was noted.

The Board has considered the evidence of record but finds that entitlement to a rating in excess of 30 percent for service-connected right knee disorder for the period from June 1, 2010, to February 22, 2012, is not warranted.  The Veteran is already in receipt of the maximum evaluation under Diagnostic Code 5260 for limitation of flexion.  Additionally, range of motion was from -20 to 100 degrees. Because extension has not been limited to 30 degrees, a higher 40 percent evaluation under Diagnostic Code 5261 is not warranted.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  On repetitive motion testing, there was objective evidence of pain but no additional limitations.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, a higher evaluation is not warranted on this basis.

The Veteran has been granted a separate evaluation for instability and assigned a 20 percent evaluation pursuant to VAOPGCPREC 23-97 and VAOPGCREC 9- 98 for this time frame.  However, based on the evidence, the Board does not find that the Veteran's symptoms more nearly approximate severe recurrent subluxation or lateral instability to warrant a 30 percent evaluation.  C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  Based on the clinical evidence cited herein and the examiner's characterization of moderate instability, the Board finds that the Veteran's disability more nearly approximates a 20 percent disability picture.

In sum, the Board finds that an evaluation in excess of 30 percent for the right knee disorder and an evaluation in excess of 20 percent for instability have not been met.   See Fenderson, supra.

Beginning February 23, 2012

The Veteran's right knee disability has been evaluated 10 percent disabling as of February 23, 2012.

On VA examination in February 2012, the Veteran complained of persistent pain and rated it a seven out of ten.  He reported that his knee gave way often and that he had fallen in the past, his knee affected his gait as he favored his right knee, and prolonged standing and ambulating increased pain and caused exacerbation.  He indicated the flare-ups impacted the function of the knee/lower leg as he had an increased limping gait.  The following range of motion was measured: right knee flexion to 110 degrees with pain beginning at 100 degrees, and extension to 0 degrees or any degree of hyperextension with pain beginning at 0 degrees (or any degree of hypertension.  The Veteran was able to perform repetitive-use testing with three repetitions with the following resultant range of motion: flexion to 105 degrees and extension to 0 degrees or any degree of hyperextension.  The functional loss/functional impairment from repetitive movement was less movement than normal; weakened movement; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  He had tenderness/pain to palpation for joint line or soft tissue in the right knee.  Muscle strength testing revealed active movement against some resistance in flexion and normal strength in extension.

On joint stability testing, anterior instability (Lachman test) was normal, posterior instability (posterior drawer test) was normal, and medial-lateral instability (applying valgus/varus pressure to knee in extension and 30 degrees of flexion) was 2+ (5-10 millimeters).  The examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation, or shin splits.  The Veteran did, however, have a meniscus tear which resulted in frequent episodes of joint pain.  The residuals from the Veteran's 2009 meniscectomy included pain, giving way, and an antalgic gait.  A scar was noted but it was not painful, unstable, or measured greater than 39 square cm.  It was further noted that the Veteran used a cane on a regular basis and a walker on occasion for his knee, back, and hip disorders.  

Based on the evidence, the Board finds that an evaluation in excess of 10 percent for service-connected right knee disorder for the period beginning February 23, 2012, is not warranted.  Higher evaluations are warranted based on more severe limitation of motion under Diagnostic Codes 5260 and 5261; however, the Veteran's limitation of motion does not closely approximate the level of functional impairment warranted by compensable evaluations under these criteria.  As noted above, the Veteran demonstrated range of motion from 0 to 110 degrees.  Thus, flexion has not been limited to 45 degrees or less, such that a compensable evaluation would be assigned under Diagnostic Code 5260.  In addition, given that extension has not been limited to 10 degrees or more, a compensable evaluation under Diagnostic Code 5261 is also not warranted.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); Deluca v. Brown, 8 Vet. App. 202 (1995).  As outlined above, on repetitive-use testing with three repetitions, the Veteran's range of motion was decreased to 0 to 105 degrees with additional functional loss/functional impairment.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). Additionally, taking into account the 5 degree loss of motion, the Board finds that such loss of range of motion is insufficient to warrant a higher 20 percent evaluation which contemplates limitation of flexion of the knee to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2012).  Thus, even when considering the Veteran's complaints of pain and the additional loss of range of motion as noted herein, the criteria for a higher rating based on the Veteran's range of motion for the right knee are not approximated and a higher evaluation is not warranted on this basis.


As noted above, the Veteran in receipt of a separate evaluation for instability and assigned a 20 percent evaluation pursuant to VAOPGCPREC 23-97 and VAOPGCREC 9-98 for this time frame.  However, based on the evidence, the Board does not find that the Veteran's symptoms more nearly approximate severe recurrent subluxation or lateral instability to warrant a 30 percent evaluation.  C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  Taking into account both the Veteran's reports of his knee giving way and falling and the clinical evidence cited, the Board finds that the Veteran's disability more nearly approximates a 20 percent disability picture.

The Board also notes that throughout the record, scars on the right anterior knee were noted: two scars measuring 1/4 cm to 1/6 and one measuring 1/4 cm diameter immediately below the patella.  There was no tenderness to palpation, inflammation, elevation, edema, skin ulceration or breakdown over scar, keloid formation, depression, adherence to underlying tissue, underlying tissue loss, induration or inflexibility, or resulting in limitation of motion or loss of function. The texture of the scarred area was normal and dislocation was lighter than normal.
See February 2006 VA scar examination report.  As there is no evidence that the scars are deep or cause limitation of motion, cover an area greater than 144 square inches, unstable, or painful on examination; or  limit the function of the knee.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012).  As such, entitlement to a separate disability rating for the Veteran's scars is not warranted.

In sum, the Board finds that an evaluation in excess of 10 percent for the right knee disorder and an evaluation in excess of 20 percent for instability have not been met.   See Fenderson, supra.

Other Considerations

In reaching the above conclusions with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his back, right wrist, right hip, and right knee disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during VA examinations and clinical visits.    The Board has considered the Veteran's reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion, determining whether symptoms are indicative of neurological impairment or sufficient enough to warrant the prescription of bed rest, etc.) to evaluate the Veteran's disabilities.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  


ORDER

Prior to February 20, 2007, entitlement to an initial schedular rating in excess of 10 percent for service-connected low back injury with DJD is denied. 

Beginning February 20, 2007, entitlement to a schedular rating in excess of 20 percent for service-connected low back injury with DJD is denied.

Beginning September 11, 2006, entitlement to a separate 10 percent schedular evaluation, but not higher, for right lower extremity radiculopathy is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Prior to February 20, 2007, entitlement to an initial compensable schedular rating for residuals of a right wrist injury is denied. 

Beginning February 20, 2007, entitlement to a schedular rating in excess of 10 percent for residuals of a right wrist injury is denied. 

Entitlement to an initial schedular rating in excess of 10 percent for postoperative residuals of a right hip fracture with open reduction and internal fixation and with degenerative arthritis is denied. 

Prior to June 1, 2010, entitlement to an initial schedular rating in excess of 10 percent for status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain is denied.

From June 1, 2010, to February 22, 2012, entitlement to a schedular rating in excess of 30 percent for status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain is denied. 

Beginning February 23, 2012, entitlement to a schedular rating in excess of 10 percent for status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain is denied. 

From January 29, 2004, to May 31, 2010, entitlement to a 10 percent schedular rating, but not higher, for instability of status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain is granted,  subject to controlling regulations applicable to the payment of monetary benefits.

Beginning June 1, 2010, entitlement to a schedular rating in excess of 20 percent for instability of status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain is denied. 


REMAND

In this case, the Board has ascertained that there exists no schedular basis for an evaluation in excess of the assigned evaluations for the Veteran's low back injury with DJD, right lower extremity radiculopathy, residuals of a right wrist injury, postoperative residuals of a right hip fracture with open reduction and internal fixation and with degenerative arthritis, status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain, and instability of status-post meniscectomy of the right knee.  The Board finds, however, that there remains a question of whether consideration for an extra-schedular evaluation is warranted.  Throughout the appeal, various clinicians have referenced the impact of the various disabilities on the Veteran's ability to work.  For example, the February 2007 VA examiner noted that Veteran's low back, right hip, and right knee problems all contributed to his inability to have full-time employment.  In June 2010, the VA examiner indicated that the impact on the Veteran's occupational activities included problems with lifting and carrying, and decreased strength in the lower extremity and pain; and the resulting work problem was that he was assigned to different duties, increased tardiness, and increased absenteeism.  Most recently, the February 2012 VA examiner indicated that the Veteran's knee disorder would impact his ability to work due to chronic pain as he had difficulty carrying, with weight bearing, ambulating, standing, etc., which would affect his employment.  It was also noted that as to the right hip disability, physical employment would be impacted secondary to chronic pain, altered gait and decreased ambulation, prolonged standing, etc. which would not allow for carrying, long distance walking, etc.  

Under 38 C.F.R. § 3.321(b)(1), the appropriate action to be taken in such instances is referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  No such action has been taken in regard to the Veteran's claim to date, however, and the Board finds that such consideration is warranted because of the nature of the findings in this case. 

Additionally, the Board notes that since it has determined herein that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Therefore, on remand, he should be sent an appropriate notification letter. 

Although the Veteran meets the criteria (e.g., a 70 percent combined evaluation, with at least one disability ratable at 40 percent or more, or only one disability ratable at 60 percent) for consideration for TDIU on a schedular basis under 38 C.F.R. § 4.16(a), he has not been provided a relevant examination.  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  On remand, the Veteran must be afforded an examination to determine whether his service-connected disabilities affect his employability.  In addition to the disabilities addressed herein, the Veteran is also service-connected for a mood disorder, evaluated as 50 percent disabling; left ulnar neuropathy, evaluated as 30 percent disabling; left elbow disability, evaluated as 10 percent disabling; right hip surgical scar, evaluated as non-compensable; and upper extremity scars from insect bites, evaluated as non-compensable).  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a duty-to-assist letter on the issue of entitlement to a TDIU. 

2. Refer the Veteran's case to the Director, Compensation and Pension Service, for consideration of whether an extra-schedular rating is warranted for the service-connected low back injury with DJD, right lower extremity radiculopathy, residuals of a right wrist injury, postoperative residuals of a right hip fracture with open reduction and internal fixation and with degenerative arthritis, status-post meniscectomy of the right knee with degenerative joint disease with limitation of motion due to chronic strain, and instability of status-post meniscectomy of the right knee.

The response from the Director, Compensation and Pension Service, must be included in the claims file.

3. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran's service-connected disabilities (as listed in a March 2012 rating decision, plus right lower extremity radiculopathy (per this decision)) render him unemployable.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale.

4.  Then, readjudicate the claims based upon the response from the Director, Compensation and Pension Service and the TDIU examination.  If the determination of the claims remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


